Citation Nr: 0814328	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-20 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability (the "back disability").  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entitlement to service connection for a left hip 
disability.  

6.  Entitlement to service connection for a lumbar spine 
disability secondary to service-connected disability.  

7.  Entitlement to service connection for hearing loss.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  In April 2004, the RO denied claims for 
service connection for an eye condition, "chondromalacia, 
left knee," "chondromalacia, right knee," a left hip 
condition, and lumbosacral strain.  In October 2005, the RO 
denied a claim for hearing loss.  In September 2006, the RO 
denied a claim for service connection for tinnitus.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In February 2008, VA received notice that the veteran desired 
to withdraw his appeal concerning an increased rating for his 
service-connected post-traumatic stress disorder.  See 
38 C.F.R. § 20.204(b) (2007).  Therefore, this issue is not 
before the Board at this time.  

In February 2008, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

In April 2004, the RO denied a claim for service connection 
for a stomach tumor.  In a letter, received in August 204, 
the veteran indicated that he wanted to reopen this issue.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  Furthermore, in a letter, received in June 2004, he 
appears to discuss a number of issues that were denied in the 
RO's April 2004 decision, although his purpose is not clear.  
The RO should undertake appropriate action, if needed.  

The issue of service connection for hearing loss is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2003, the RO 
denied claims for service connection for an eye injury, and 
lumbosacral strain.  

2.  The evidence received since the RO's August 2003 
decision, which denied service connection for an eye injury, 
and lumbosacral strain, which was not previously of record, 
and which is not cumulative of other evidence of record, does 
not raise a reasonable possibility of substantiating the 
claims for an eye disability, or a lumbar spine disability.  

3.  The veteran has tinnitus as the result of his active 
military service.   

4.  The veteran does not have a knee disability, or a left 
hip disability, as the result of disease or injury that 
occurred during his active military service.   

5.  The veteran does not have a lumbar spine disability that 
was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 2003 decision, which denied claims for service 
connection for glaucoma, and low back pain; the claims for 
service connection for an eye disability, and a lumbar spine 
disability, are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

2.  Tinnitus was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  A knee disability and a left hip disability were not 
incurred in or aggravated by the veteran's active military 
service, or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  

4.  A lumbar spine disability was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for an 
eye disability and a lumbosacral spine disability.  To the 
extent that the veteran asserts that he has a lumbar spine 
disability that was caused or aggravated by a service-
connected disability, this issue is not the subject of a 
final RO decision, and it is therefore considered to a 
distinct, new claim.  This claim is therefore analyzed 
separately, below.  

In a rating decision, dated in February 2003, the RO denied 
claims for service connection for "glaucoma (claimed as an 
eye condition)," and low back pain.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In April 2003, the veteran filed to reopen the claims.  In 
August 2003, the RO denied the claims, in which it 
characterized the disabilities in issue as "an eye injury 
from bamboo," and lumbosacral strain.  

In October 2003, the veteran filed to reopen his claims.  In 
this regard, the veteran specifically stated that he did not 
want to appeal the RO's earlier decisions.  Rather, he stated 
that he wanted to reopen the claims.  See "report of 
contact" (VA Form 119), dated in December 2003.  

In April 2004, the RO denied the claims.  It is not entirely 
clear from the RO's decision, the statement of the case, or 
the supplemental statements of the case whether the RO denied 
the claims using the "new and material" standard, or on the 
merits.  

In any event, regardless of the determination reached by the 
RO, the Board must make findings, either positively or 
negatively, on the issue of whether new and material evidence 
has been presented in order to establish its own jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of these claims was in 
August 2003.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in August 2003 included the veteran's 
service medical records.  An examination report, dated in 
July 1970, showed that his distant vision was 20/20 
bilaterally, and contained no other relevant findings.  In an 
accompanying "report of medical history," the veteran 
reported having a history of eye trouble, and he denied a 
history of "back trouble of any kind."  There was a 
notation that he had been hit in eye with a stick about a 
year ago, with no current complaints.  Reports, dated in 
October and November of 1970, showed that he sought treatment 
for complaints of back pain dating to service in Vietnam, 
from carrying heavy packs, and that he did not have a history 
of a back injury.  An examination showed normal curvature 
with no muscle spasm, and noted that an X-ray was normal.  
The impression was low back pain, with no abnormalities 
noted.  In May 1971, he sought treatment for complaints of 
eye burning and redness when tired.  The report indicated 
that there was no pathology, and that no prescription was 
needed.  The veteran's separation examination report, dated 
in April 1971, showed that his eyes, "ophthalmoscopic," 
pupils, ocular motility, and spine, were all clinically 
evaluated as normal, and that his distant vision was 20/20 in 
both eyes.   In an accompanying "report of medical 
history," the veteran reported having a history of eye 
trouble, and he denied a history of "back trouble of any 
kind."  The report noted "Eye trouble.  Eye injury 1969.  
Hit in the eye with stick.  Eye turned red.  No 
complications.  No present prob[lems]."

As for the post-service medical evidence, it consisted of VA 
reports, dated between 1996 and 2002.  This evidence included 
VA progress notes which showed that in September 1999, the 
veteran was suspected to have glaucoma.  In April 2001, the 
veteran's vision, IOP (intraocular pressure), and visual 
fields were checked.  The report noted that the examiner 
could not lock the veteran in on the fixation device, but 
that the visual fields looked fine except for being off-axis.  
Visual acuity (VA) with correction (CC) was 20/20 OU (both 
eyes).  An October 2001 VA progress note contains an 
assessment of normal tension glaucoma due to large CD's 
(presumably, cup-to-disc ratio).  See also April 2002 VA 
progress note (noting normal tension glaucoma, and 20/20 
vision OU).  An August 2002 X-ray report for the lumbar spine 
contained an impression of spondylosis with degenerative disc 
disease at L4.  A VA eye examination report, dated in 
December 2002, showed that the veteran complained of 
intermittent red, watery eyes, with blurred vision, since his 
service.  He indicated that he was struck in the eye with a 
bamboo stick while in Vietnam, but that he could not remember 
which eye was injured.  The report contained an assessment 
noting possible low tension glaucoma with a question of early 
visual field defects OS (left eye).  

The examiner stated that he did not believe that the 
veteran's glaucoma was due to trauma experienced in service, 
as such an injury would not cause glaucoma without a 
penetrating injury, which the veteran did not have, and which 
would affect only the injured eye, providing evidence against 
this claim.  

A VA spine examination report, dated in January 2003, noted 
spondylosis with degenerative disc disease at L4.  An April 
2003 VA progress note showed treatment for complaints of 
burning the eyes, and contains assessments of normal tension 
GLC OU (glaucoma, both eyes), and meibomitis.   

At the time of the RO's August 2003 decision, there was no 
competent evidence to show that the veteran had an eye 
disability, or a lumbar spine disability, that was related to 
his service, or that arthritis of the lumbar spine was 
manifest to a compensable degree within a year of separation 
from service.  

Medical evidence received since the August 2003 decision 
consists of VA treatment reports, dated between 2003 and 
2006.  This evidence shows that the veteran was repeatedly 
noted to be obese, and to have been counseled to lose weight.  
A September 2004 VA progress note shows treatment for 
complaints of hip pain, and notes, "Lumbar films in 2002 do 
show degenerative changes in the lower segments, and the 
appearance of the lower facets, combined with his weight and 
girth, are certainly enough to explain back pain."  A June 
2006 VA hospital report notes complaints of low back pain, 
and contains an assessment noting low back pain with 
radicular symptoms and slight lower extremity weakness.  

This evidence, which was not of record at the time of the 
August 2003 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of this 
evidence contains competent evidence to show that the veteran 
may have an eye disability, or a lumbar spine disability, 
that is related to his service.  

With regard to the appellant's statements, these statements 
are not new and material evidence, and are insufficient to 
reopen the claims.  See Hickson v. West, 11 Vet. App. 374 
(1998).  The veteran is simply repeating statements regarding 
claims he has made in the past.  None of the new evidence 
connects the veteran's disabilities with his service.  The 
Board therefore finds that the submitted evidence does not 
raise a reasonable possibility of substantiating the claims, 
and the claims are therefore not reopened.

The veteran asserts that he has tinnitus, a bilateral knee 
disability, and a left hip disability, due to his service, 
or, in the alternative, that these disorders were caused or 
aggravated by a service-connected disability.  

With regard to the claim for a lumbar spine disability, as 
previously discussed, new and material evidence has not been 
presented to reopen the claim on a direct basis, and the 
scope of this issue is limited to consideration on the basis 
that it was caused or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310.  

Service connection is currently in effect for post-traumatic 
stress disorder, and a right hip disability.  In addition, in 
this decision, the Board has granted service connection for 
tinnitus.  Finally, the Board notes that in October 2005, the 
RO granted a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995). In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

As an initial matter, the veteran's DD-214 indicates that he 
was awarded the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  The veteran's DD-215 indicates that he earned 
the Combat Infantryman Badge.  Service connection is 
currently in effect for post-traumatic stress disorder based 
on service as an infantryman in Vietnam.  Accordingly, 
participation in combat is established and the veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

The veteran's service medical records do not show treatment 
for complaints of knee or left hip symptoms, or tinnitus, or 
a diagnosis of a knee or left hip disorder, or tinnitus.  The 
veteran's separation examination report, dated in April 1971, 
shows that his ears, drums, spine, and other musculoskeletal 
system, and lower extremities, were clinically evaluated as 
normal.  In an accompanying "report of medical history," he 
denied a history of  "ear, nose, or throat trouble," or 
"'trick' or locked knee."  

The post-service medical evidence consists of VA reports, 
dated between 1996 and 2006.  This evidence shows that the 
veteran has repeatedly been noted to be obese, and that he 
was counseled to lose weight.  A July 2002 VA hip X-ray 
report notes that there was bilateral osteoarthritis disease.  

An April 2004 VA examination report contains a diagnosis of 
chondromalacia, bilaterally.   The examiner indicated that it 
was less likely than not that his chondromalacia was due to 
his service-connected right hip disability, and that 
chondromalacia tended to develop as part of the aging 
process, providing evidence against this claim.  

An August 2004 VA audiological evaluation report notes 
complaints of tinnitus.  An October 2004 VA X-ray report for 
the hips notes "very little change" on the left side.  An 
August 2005 VA audiometric examination report notes 
complaints of tinnitus, which the veteran reported began 
subsequent to exposure to loud noise during combat.  The 
examiner determined that the results of the audiometric 
results were of poor reliability, and therefore declined to 
offer an etiological opinion as to tinnitus.  

With regard to the claim for tinnitus, the Board finds that 
service connection is warranted.  The veteran is shown to 
have participated in combat, and his assertion of exposure to 
loud noise during combat is therefore accepted.  38 U.S.C.A. 
§ 1154(b).  Furthermore, he is competent to state that he 
experienced tinnitus shortly after combat, as well as ongoing 
tinnitus symptoms since his service, as a lay person is 
competent to testify as to observable symptoms.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  Furthermore, his assertions 
are consistent with both the August 2004 VA audiological 
evaluation report, and the August 2005 VA audiometric 
examination report, which both show that he complained of 
tinnitus.  

Therefore, affording the veteran the benefit of all doubt, 
the Board finds that the evidence is at least in equipoise, 
and that service connection for tinnitus is warranted.  

With regard to the claims for a knee disability and a left 
hip disability, the Board finds that the claims must be 
denied.  The veteran's service medical records do not show 
that he was found to have a knee or left hip disorder, nor 
was a knee or left hip disorder noted in his separation 
examination report.  A knee or left hip disorder is therefore 
not shown during service.  See 38 C.F.R. § 3.303(b).  

With regard to the post-service medical evidence, the 
earliest relevant treatment is dated in 2002.  This is about 
30 years after separation from service, and this lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent evidence to 
show that the veteran has a knee disability, or a left hip 
disability, that is related to his service.  

Finally, there is no competent evidence to show that left hip 
arthritis was manifested to a compensable degree within one 
year of the veteran's separation from service, or to show 
that either a knee disability, or a left hip disability, was 
caused or aggravated by a service-connected disability.  See 
38 C.F.R. §§ 3.307, 3.309, 3.310.  The Board therefore finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied.  

With regard to the claim for a lumbar spine disability as 
secondary to service-connected disability, this claim must 
also be denied.  There is no competent evidence to show that 
a lumbar spine disability was caused or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310; Allen.  
The post-service treatment record fails to indicate any 
connection between the two disorders, which the Board finds 
provides limited evidence against this claim, but enough to 
outweigh the contentions of the veteran. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation (for example, as in this case, ringing in the 
ears).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that 
bilateral knee, and left hip disabilities, were caused by 
service many years ago.  In this case, when the veteran's 
service medical records are considered (which do not show any 
relevant treatment), and his post- service medical records 
are considered (which indicate that the claimed conditions 
began many years after service, and which do not contain 
competent evidence of a nexus between knee or left hip 
disabilities and the veteran's service, or a service-
connected disability), the Board finds that the medical 
evidence outweighs the veteran's contentions.  

With regard to the back disability, the veteran simply does 
not have the medical expertise to associate one disability 
(the back) with another service connected disorder and 
provide a medical opinion that there is some form of 
connection between the problems that is not indicated in any 
medical record. 

In this regard, to the extent that the veteran may have 
intended to assert that he has the claimed conditions due to 
participation in combat, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  



Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2003 (left hip, knees, 
lumbar spine, and eye claims), February 2006 (tinnitus 
claim), and September 2006 (knee, left hip, eye, and lumbar 
spine claims), the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The December 2003 and February 2006 VCAA notices complied 
with the requirement that the notices must precede the 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in September 2006, and in any event, as the claims 
have been denied, any questions as to the disability rating 
or the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  With regard to the claims for an eye disability, 
and a lumbar spine disability, as the Board has determined 
that new and material evidence has not been presented, a 
remand for an examination and/or an etiological opinion is 
not required to decide the claims.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002) (nevertheless, with regard to the 
claim for an eye disability, the RO afforded the veteran an 
examination, and obtained an etiological opinion).  

With regard to the claim for a bilateral knee disability, the 
veteran has been afforded an examination, and an etiological 
opinion has been obtained.  

With regard to some of the claims before the Board, the 
veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was ever treated for left hip symptoms during 
service, nor was a left hip disorder shown in the veteran's 
separation examination report.  There are no relevant post-
service medical treatment records dated prior to 2002 (a 
period of about 30 years after separation from service), and 
there is no competent evidence to show or indicate that the 
veteran has a left hip condition that is related to his 
service, or a service-connected disability caused the back 
disability.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

ORDER

Service connection for an eye disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for tinnitus is granted.  

Service connection for a knee disability is denied.  

Service connection for a left hip disability is denied.  


REMAND

In an October 2005 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  In 
January 2006, the veteran filed a timely notice of 
disagreement (NOD).  Because a timely NOD was filed, the RO 
must provide the veteran with a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the issue of entitlement to 
service connection for hearing loss.  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


